HARRIS, J.
I dissent from the conclusion reached by the majority of my associates. I agree with substantially all of the reasoning employed by Mr. Justice Bean, and I concur in the conclusion expressed by him. I do not think that it is necessary in the instant case to decide whether it is competent for the legislature to declare that the validity of signatures subscribed to a petition shall be determined exclusively by the certificates of county clerks and notaries *530public when a petition is made the subject of a judicial proceeding; and since it is not necessary to decide that question, I prefer to assume, without deciding, that the legislature can if they choose make such certificates the exclusive evidence. However, I think that the legislature intended that the question of the legality of the signatures subscribed to a petition should in a judicial proceeding be tried and determined according to accepted and established rules of procedure, including the right to introduce any available evidence relevant to the question. The pleadings in the instant case are in all material particulars the same as the pleadings in the case involving the Atlantic-Pacific Highway and Electrical Exposition, sometimes referred to as the county clerk case. In my opinion the Tact that one case involves' the certificates of county clerks and the other involves certificates of notaries public does not in principle distinguish one case from the other. It is true that county clerks are public officers, but it is also true that notaries public are officers. Indeed, the statute expressly declares that notaries public “shall be considered state officers and shall hold their offices for the term of four years # * .” Section 3175, Or. L.
In the instant case the complaint attacked only the certificates of the notaries public just as in the county clerk case the complaint assailed only the certificates of the county clerks. In my opinion the complaint in the instant case is as fatally defective as the complaint in the county clerk case.